 

STATEMENT vt Ok dehak al

United States District Courtaseff5-p0-01986-IDD Document1 Filed 10/@@/LQunkage:

 

 

 

 

 

 

 

 

 

Violation Notice uj
‘Wiebe Riueriaer Ofhoer Kare (Print): Oeficew Me
7877539 \32 \22 |X
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION | O9
Dele and Tent of flere ieee =| Cerne Chee 0 CPM Wet oot Come | J
ep
CEAMYIIGIS 2oo4|INSC 46 2-613C1Ci)/
Pipes oot CoP
N/A GwepP AT Foot MPCE Zui
Swiense Deearipinn: F oto! Fis bor henge BASRAAT

OPERNIITNG GV EX PrREO
LICENSE PLATES C3/14)

DEFENDANT INFORMAT

 

   
    

 

   

 

   

Tora [hh rere

tt

=< 4 (7 iF 80% «A IS CHECKED iF BOX 6 1 CHECKED, YOU MUST

aa] MUST APPEAR IA C PAY AMOUNT INDICATED BELCwal
PES TVRLIC THOPRE oe am OF APPEAR IN COUAT

= SEE HAS PECTS fom bach ol pei cor

5 g ge  ccteture Amount

S +200 Peesessing Fee

oS PAY THIS AMOUNT —) & \ ,o Teaal Collateral Dew

—*

= a= areas. « FOUR COURT DATE

o (A rere pee ee ies a gc eal bed eee ee epee ede bey rome |

a Gaoarl Adcrene iF District Court Thee (rev)

a 40 Courthouse < NOMS ILCNG

ay :

os ria; VA ELST otc
hey gaqratirs ignition fail Pegged co ii quae: Pave Meg red ge eis od
l proves io appear fer he rey favs. Pfhivected ce pony the rte cooler dum

 

 

E Cerlerwjant fagratane
Fiera. CABS 5 Orgel - v8 Copy

9-S- 6LOZ/PO/60 NWS BAD

I elate thal on 220 ile emercising my duties as a

law enforcement offionr in the Diino

 

 

 

 

 

 

 

ee

 

 

 

 

 

 

 

 

 

 

 

 

Thee horegcing slatement is bated upon
my porsonal phseryaian ny Pe Gonal investigation
Information supplied bo me from my follow officer's observation
olfver (explain above)

deck under pecalty of peecqery that he indoomation weeoh | have aad teeth ates and on
the taco of Gils yitkrkon notios is tree and correct in ihe beat of my anoeecige

E dork
rele: (mince ya] Officer's Signature

Prohable cone fat bean elated for the ssuanoe of a waren

Emisouted on:

 

Date (nemviddiyay) US. Magistrate uci

HATMLAT = Hactedoun fraiicetal ereshredi mn inociesd, PASE © 2 oor mone peanpee wiping.
CEL) Goria dred bore, CRY = Commend weticie irecieged oh instant
